741 N.W.2d 21 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Gary Steven UPHAUS, Defendant-Appellee.
Docket No. 133928. COA No. 267238.
Supreme Court of Michigan.
November 21, 2007.
By order of June 22, 2007, the application for leave to appeal the April 3, 2007 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Harper (Docket No. 130988) and People v. Burns (Docket No. 131898). On order of the Court, the cases having been decided on July 26, 2007, 479 Mich. 599, 739 N.W.2d 523 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that portion of the judgment of the Court of Appeals holding that Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), applies to a trial court's factual determinations underlying a decision to depart from the sentencing guidelines. People v. Harper, 479 Mich. 599, 739 N.W.2d 523 (2007). We REMAND this case to the Court of Appeals to address the defendant's remaining arguments. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would deny leave to appeal.